1    George Haines, Esq.
2    Nevada Bar No.: 9411
     Gerardo Avalos, Esq.
3
     Nevada Bar No.: 15171
4    FREEDOM LAW FIRM
5    8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
6
     (702) 880-5554
7    (702) 385-5518 (fax)
8    Ghaines@freedomlegalteam.com
     Attorneys for Plaintiff Gustavo A. Iglesias
9
10
                       UNITED STATES DISTRICT COURT
11                          DISTRICT OF NEVADA
12
13    Gustavo A. Iglesias,                          Case No.: 2:20-cv-02099-GMN-NJK

14
                     Plaintiff,                     Stipulation of dismissal of
15     v.                                           Experian Information Solutions,
16                                                  Inc. with prejudice

17    Trans Union LLC.; Experian
18    Information Solutions Inc.; Equifax
      Information Services LLC; Ally
19
      Financial Inc.,
20
21                   Defendant.
22
23          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Gustavo A.
24   Iglesias and Experian Information Solutions, Inc. stipulate to dismiss Plaintiff's
25   claims against Experian Information Solutions, Inc. with prejudice.
26   ///
27
     _____________________
     S                                        -1-
1          Each party will bear its own costs, disbursements, and attorney fees.
2          Dated: May 27, 2021.
3
4    F         L     F

5     /s/ George Haines           .
6    George Haines, Esq.
     Gerardo Avalos, Esq.
7    8985 S. Eastern Ave., Suite 350
8    Las Vegas, Nevada 89123
     Counsel for Plaintiff Gustavo A. Iglesias
9
10   N
11
     /s/ Katherine Neben          .
12   Katherine Neben, Esq.
     Jennifer Braster, Esq.
13   Naylor and Braster
14   1050 Indigo Drive, Suite 200
     Las Vegas, Nevada 89145
15
     Counsel for Experian Information Solutions, Inc.
16
17
18
                                                       IT IS SO ORDERED.
19                                                                          June

20                                                     Dated this ____
                                                                    3 day of May, 2021


21
22
                                                       ___________________________
23                                                     Gloria M. Navarro, District Judge
24                                                     UNITED STATES DISTRICT COURT
25
26
27
     _____________________
     S                                           -2-
